DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figure 2 in the reply filed on 31 May 2022 is acknowledged.
Claim 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat recovery system and control module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “heat recovery system” the structure present in claim 1 is the corresponding structure from the specification.  In the case of “control module”, please see below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-4 require a “control module”.  As noted above, claim limitation “control module” invokes 35 U.S.C. 112(f), yet the disclosure fails to disclose what the corresponding structure described in the specification as performing the claimed function, and equivalents thereof is.  The disclosure merely repeats “is configured to store the power generated by the thermoelectric module to the battery”, which does not structurally limit the “control module”.  Accordingly, “control module” would include all known and yet unknown “modules” for “controlling”.  Applicant does not have support for all known and yet unknown “modules” for “controlling”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
It is further unclear how a “control module” if converted to the conventional “controller” (with appropriate antecedent basis provided in the specification) could be configured “to store” power “to the battery” as this limitation cannot be understood.  To expedite prosecution, “wherein the control module is configured to store the power generated by the thermoelectric module to the battery” has been interpreted as best it could be understood as presented, below.  Claims 2-4 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitation “the flow path of the ambient air”.  There is insufficient antecedent basis for “the flow path” in the claim.  It is recommended to introduce “a flow path” in the limitation above.  Claims 3-4 are rejected insofar as they are dependent on claim 2 and therefore include the same error(s).  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recite the limitation “the ambient air located on the upstream side of the condenser coil”.  Limitation “the ambient air located on the upstream side of the condenser coil” lacks appropriate antecedent basis in the claim.  Is this ambient air located generically at the upstream of side of the condenser coil or is this related to the flow path?  Examiner attempted to apply prior at to the claim below, but notes that additional limitation may require further search and/or consideration.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the perimeter of the coil”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that there are two possible perimeters for a coil.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 2014/0123695: cited by Applicant) in view of Hoffman (US 5,361,587).
Regarding claim 1, Berg discloses a refrigeration unit (see at least Figure 2; paragraphs [0021]-[0032], comprising: 
a refrigeration circuit including a compressor (see at least compressor #220, a condenser (see at least outdoor heat exchanger #210), and an evaporator (see at least indoor heat exchanger #215) connected into a loop (see at least Figure 2, the above components are connected in a loop); and 
a heat recovery system comprising a thermoelectric module (see at least thermoelectric module(s) #150), a control module (see at least control module #120) and a battery (see at least battery #140); 
wherein the thermoelectric module includes a first side and a second side (see at least paragraph [0027]), the first side being configured to establish a thermal connection with a first heat source and the second side being configured to establish a thermal connection with a second heat source (see at least paragraph [0027]), the first heat source and the second heat source having different temperatures (see at least paragraph [0027]), the thermoelectric module being configured to generate power by the temperature difference between the first heat source and the second heat source (see at least paragraph [0027]); and 
wherein the control module is configured to store the power generated by the thermoelectric module to the battery, the battery being configured to drive the refrigeration circuit (see at least paragraph [0029]).
Berg is silent regarding a thermal expansion valve (though it is likely Berg includes this feature or its equivalent).
However, it was old and well-known in the art to provide a thermal expansion valve in a refrigeration circuit, as evidenced by Hoffman (see at least expansion valve #11). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration circuit of Berg with a thermal expansion valve, since, as evidenced by Hoffman, such provision was old and well-known in the art and would provide the benefit of expanding the refrigerant provided to the evaporator.  
Regarding claim 2, Berg further discloses wherein the condenser comprises a condenser coil (see at least outdoor heat exchanger #210 having coil labeled #214) and a first fan configured to deliver ambient air through the condenser coil (see condenser fan #212); wherein the first heat source and the second heat source are located on an upstream side and a downstream side of the condenser coil, respectively (see at least paragraphs [0027]: the locations specified for the first/second sides of thermoelectric module(s) #150 correspond to an upstream and downstream of the condenser coil).
Berg does not disclose and wherein the first heat source and the second heat source are located on the flow path of the ambient air. 
Hoffman teaches another refrigeration unit wherein the first heat source and the second heat source are located on the flow path of the ambient air (see at least column 6, lines 26-41; column 5, lines 26-30: both sides of the thermoelectric modules are situated within the path of the airflow generated by the draft fan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Berg with wherein the first heat source and the second heat source are located on the flow path of the ambient air, as taught by Hoffman, to improve the refrigeration unit of Berg by aiding in convective heat dissipation from the heat rejecting side(s) of the thermoelectric module(s).  
Regarding claim 3, Berg as modified by Hoffman further discloses wherein the heat recovery system is further configured to perform refrigeration with the thermoelectric module (see at least Berg paragraph [0027]: removing waste heat energy is indicative of refrigeration; see at least Hoffman Abstract), so as to reduce the temperature of the ambient air located on the upstream side of the condenser coil (see at least Berg paragraph [0027]: heat is rejected by the thermoelectric module attached to the suction line, thus cooling ambient air located on the upstream side of the condenser coil; see at least Hoffman column 6, lines 26-41; column 5, lines 26-30: heat is rejected by the draft fan, thus the air is cooled upstream of the condenser coil).
Regarding claim 4, Berg does not disclose wherein the thermoelectric module is configured to be arranged about the perimeter of the condenser coil.
Hoffman further teaches wherein the thermoelectric module is configured to be arranged about the perimeter of the condenser coil (see at least column 6, lines 26-41; Figure 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Berg with wherein the thermoelectric module is configured to be arranged about the perimeter of the condenser coil, as taught by Hoffman, to improve the refrigeration unit of Berg by providing an additional source of waste heat, thus enhancing the total amount of electrical energy produced (see at least Berg paragraphs [0023], [0028]). 

Conclusion
The prior art made of record and not relied upon also discloses condenser bounded by thermoelectric module(s).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763